Citation Nr: 1627874	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches. 
 
4.  Entitlement to service connection for traumatic brain injury (TBI).
 
5.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected low back disability.
 
6.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected low back disability.

7.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.
 
8.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected low back disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia,  denied the service connection s claims set forth on the title page, as well as denied service connection for a lumbar spine disability.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In March 2011, the RO granted  service connection for a scar, status post scalp laceration, resolving that matter (as the Veteran has not appealed the disability rating or effective date assigned).   In May 2011, the RO issued a statement of the case (SOC) regarding  the claims for service connection for a lumbar spine disability and bilateral knee disabilities.  The RO readjudicated the claims on appeal in a June 2013 rating decision.  In August 2013, the Veteran filed a NOD.  In September 2013, the RO issued a SOC.  The Veteran, through his representative, perfected his appeal of these matters via a May 2014 letter which the RO accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals).

In October 2014, the Board reopened claims for service connection for bilateral hearing loss and for tinnitus, as well as granted service connection for a low back disorder.  At that time, the Board also found that the Veteran's right and left shoulder claims as well as his headaches claim were not requests to reopen previously denied claims, but, rather, had been continuously prosecuted since the August 2010 rating decision as new and material evidence had been received for those claims within one year of the August 2010 rating decision.  Hence, the Board remanded those de novo claims, along with the remaining service connection, for further development.  

After accomplishing further action, in a January 2015 supplemental SOC (SSOC), the Appeals Management Center (AMC) in Washington, DC, denied the remaining claims and returned these matters to the Board.

In June 2015, the Board remanded the claims on appeal for a Board hearing.

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

In December 2015,  the Veteran submitted additional evidence in support of his claim.  These documents were accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304  (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consists of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

Also, this appeal has been advanced on the Board's docket.  See 8 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decisions addressing the claims for service connection for right shoulder disability, left shoulder disability, and right knee disability are set forth below.  The remaining claims for service connection for headaches, bilateral hearing loss, tinnitus, a TBI and a left knee disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The available service treatment records do not indicate that a right shoulder disability was diagnosed or otherwise shown during service; there is no credible, evidence of symptoms of a right shoulder disability during and continuing since service; the first documented diagnosis of a right shoulder disability was more than one year after the Veteran's discharge from active service; and the only medical opinions to address the etiology of any current right shoulder disability weigh against a finding of direct or secondary service connection.

3.  The available service treatment records do not indicate that a left shoulder disability was diagnosed or otherwise shown during service; there is no credible evidence of symptoms of a left shoulder disability during and continuing since service; the first documented diagnosis of a left shoulder disability was more than one year after the Veteran's discharge from active service; and the only medical opinions to address the etiology of any current left shoulder disability weigh against a finding of direct or secondary service connection.

4.  The available service treatment records do not indicate that a right knee disability was diagnosed or otherwise shown during service; there is no credible evidence of symptoms of a right knee disability during and continuing since service; the first documented diagnosis of a right knee disability was more than one year after the Veteran's discharge from active service; and the only medical opinions to address the etiology of any current right knee disability weigh against a finding of direct or secondary service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a left shoulder disability, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a right knee disability, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In  an April 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection on direct and secondary bases.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2010 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records. Also of record and considered in connection with the appeal is the various written statements provided by the Veteran and his representative and hearing testimony.   The Board finds that no further action on any claim, prior to appellate consideration, is required. 

In the initial October 2014 remand, the AOJ was directed to send the Veteran a request for private records or a release to obtain such records as well as obtaining VA treatment records and VA medical opinions.  The AOJ sent the Veteran notice regarding the private treatment records on November 7, 2014, with no response from the Veteran.  In this regard, the Board notes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

VA treatment records were associated on November 7, 2014.  As discussed  in more detail,  below, the Veteran had VA examinations concerning his shoulders and his right knee in December 2014, the report of which is of record.  The VA examiner addressed whether the Veteran's right knee disability was incurred during service or within one year after service, as well as provided an opinion regarding the secondary relationship between right knee disability and the Veteran's service-connected back disability.  Also pursuant to the remand, in October 2014 and January 2015, VA opinions concerning the Veteran's shoulders were obtained.  The VA examiner addressed whether the Veteran's bilateral shoulder disability was incurred during service or within one year after service, as well as provided an opinion regarding the secondary relationship between bilateral shoulder disability and the Veteran's service-connected back disability.  The Board thus finds that the medical evidence on file adequately addresses the service connection on appeal.  The case was readjudicated in a January 2015 supplemental statement of the case. 

In June 2015, the claims were  remanded for a Board hearing, which was conducted November 2015.

Under these circumstances, the Board finds that the requested development has been accomplished, to the extent possible, and that no further action to ensure compliance with the prior   remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

Post remand,  the Veteran was afforded full opportunity to set forth his contentions during the November 2015 Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   2010). In the case, the Board finds that there has been substantial compliance with the duties discussed in Bryant, and that the hearing was legally sufficient 

Here, during the hearing, the undersigned enumerated the issues on appeal-to include the claims herein decided.  Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration, and the basis/es of each claim for service connection.   Hence, not only were these issues explained . . . in terms of the scope of the claims for benefits, but "the outstanding issues material to substantiating the claims" were also fully explained.  See Bryant, 23 Vet. App. at 497  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless. With respect to the claims herein decided, the hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained.   Notably, moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , to include identification of any prejudice in the conduct of the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

As indicated above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

B.  Bilateral Shoulder Disability

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for a bilateral shoulder disability, to include on a secondary basis, simply is not established.

Service treatment records are negative for a diagnosis of or treatment for any type of shoulder disability.  On his July 1965 discharge exam, the Veteran specifically denied any problems with his shoulders.

In April 2010, the Veteran filed a claim for service connection for a bilateral shoulder disability.  At that time, the Veteran wrote that that his bilateral shoulder disability is secondary to his back disability.

The Veteran was afforded a VA examination of his shoulders in December 2014.  Diagnoses were  bicipital tendon tear, rotator cuff tendonitis and  rotator cuff tear in the left shoulder; as well as  glenohumeral joint osteoarthritis bilaterally.  The Veteran indicated to the examiner that he believed his current shoulder problems are due to the physical training when he served in the military.  The examiner noted that the Veteran worked in ranching and as a horse trainer post-military and that he was routinely injured by livestock.  The examiner noted that non-VA medical records indicate that in December 2009, he had left shoulder pain after the Veteran fell from a truck, grabbing the door as he fell and sustaining sudden pain.  A subsequent MRI on December 21, 2009, revealed a complete full thickness tear of the supraspinatus and infraspinatus tendons with moderate atrophy and retraction of the two muscles.  There was also a rupture of the long head of the biceps muscle and moderate to severe subscapularis tenonosis with degenerative fraying of the entire labrum.  

The examiner opined that the Veteran's bilateral shoulder disabilities were less likely than not incurred in or caused by an in-service injury, event or illness; noting as a rationale that the physical examination of the shoulder are similar and almost identical.  The examiner further noted that after separating from service, the Veteran worked in physically demanding types of work which placed him at a greater risk of orthopedic injuries which he would not have been able to do if he had a chronic shoulder disability at the time of discharge, in 1965.  The examiner additionally noted that there are no records of ongoing concern or complaint of shoulder pain from 1965 until 2009.  In summary, the examiner found that it is at least as likely as not that the current shoulder conditions are due to the Veteran's many years as a rancher and horse trainer rather than military service.   

In January 2016, the AOJ obtained  additional VA medical opinion, from the same physician, to address rhe question of  secondary service connection.  The examiner reiterated the medical history and assertions documented  in the previous VA examination report.  The examiner opined that the Veteran current shoulder conditions are not caused by or aggravated by the service-connected low back condition.  The examiner indicated that it appears the left shoulder disability is the result of the December 2009 injury, documented in private medical records.  The examiner reiterated that it is as least as likely as not that the Veteran's current shoulder conditions are due to his post-military occupation, which would have occurred regardless of any low back condition.  The examiner also observed that if the Veteran had a significant low back disability, it would have compromised his ability to function effectively as a rancher and/or horse trainer. 

During the  November 2015 Board hearing , the Veteran expressed his belief that his shoulder problems are related to physical training during active service.

Initially, , the Board notes that the Veteran was not diagnosed and was not treated for shoulder problems in service.  In fact, there is no indication of shoulder problems or treatment from 1965 to 2009, forty-four years post-service, when there was a documented acute injury of the Veteran's left shoulder.  Consistent with the findings of the VA examiner who reviewed the claims file, the Board notes that there is no evidence documenting that the Veteran was treated for shoulder problems in service.  The Board points out that the passage of several or more years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, there is no competent evidence or opinion whatsoever to support  the Veteran's contention that his currently diagnosed bilateral shoulder disabilities are in any way related to his service.  In fact, in the only competent opinions of record to address such questions, the December 2014 and January 2015 VA examiner determined that the currently diagnosed bilateral shoulder disabilities were less likely than not related to the Veteran's service.  As indicated, these opinions were based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for his conclusions.  No contrary, competent evidence on the question of direct relationship to service has been presented or identified.  Although the Veteran suggests that he has had symptoms of shoulder disabilities since service, and he is competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does not have the medical training or expertise to competently attribute symptoms to a specific diagnosis (see, e.g., Jones v. Brown, 7 Vet. App. 134, 137-38 (1994)), and he has offered no medical evidence or opinion in support of his contentions. 

Thus, the Board finds that the only competent, probative opinion to address the relationship, if any, between current bilateral shoulder disabilities and service weighs against this aspect of the claim.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that the weight to be attached to medical opinions is within the province of the Board).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). Significantly, in this case, the VA examiner considered the Veteran's assertions as to continuity of symptoms, and still rendered an opinion that weighs against a finding of direct service connection. 

Likewise, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed bilateral shoulder disabilities are medically related to his service-connected back disability.  In fact, in the only competent opinion of record to address the question of etiology of the bilateral shoulder disabilities on a secondary basis, the January 2015 VA examiner determined that the Veteran's bilateral shoulder disabilities were not in any way related to or exacerbated by his service-connected back disability but rather his post-service occupation with documented injury to the left shoulder.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for his conclusions.  Again, there is no contrary, competent evidence or opinion even suggesting a secondary relationship-on the basis of causation or aggravation.  Thus, the Board finds that the only competent, probative pinion on the question of secondary service connection also weighs against this aspect of the claim.

Furthermore,  to whatever extent the Veteran attempts to establish the etiology of his bilateral shoulder disabilities on the basis of his own lay assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral shoulder disabilities must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Right Knee Disability

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for a right knee disability, to include on a secondary basis, simply is not established.

Service treatment records are negative for a diagnosis of or treatment for any type of right knee disability. On his July 1965 discharge exam, the Veteran specifically denied any problems with his knees.

In April 2010, the Veteran filed a claim for service connection for a right knee disability.  At that time, the Veteran wrote that that his right knee disability is secondary to his back disability.

in December 2014, the Veteran was afforded a VA examination of his right knee.  The examiner diagnosed degenerative arthritis bilaterally.  The Veteran reported chronic knee pain since service and that his knee pain became progressively worse until his knee replacement surgery in 2009.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner noted that after separating from service, the Veteran worked in physically demanding types of work which placed him at a greater risk of orthopedic injuries.  The examiner further noted that it would be unlikely that the Veteran could have performed his duties as a rancher and horse trainer if he had been discharged with a chronic knee disability.  The examiner additionally noted that there are no records of ongoing concern or complaint of knee pain from 1965 until 2009.  The examiner opined that there is no connection between the service-connected back disability and the knee condition that prompted knee replacement as it is as likely as not that the right knee disability was a genus valgus deformity that is commonly found in patients who ride horses; thus, his knee replacement was prompted by his many years of riding in the saddle.  In summary, the examiner found that it is at least as likely as not that the current right knee condition is due to the Veteran's many years as a rancher and horse trainer rather than military service.   

The Veteran reiterated that his right knee problems are related to physical training during active service.

Initially, , the Board notes that the Veteran was not diagnosed and was not treated for right knee problems in service.  In fact, there is no indication of right knee treatment from 1965 to 2009, forty-four years post-service, when there was a documented knee replacement of the Veteran's right knee.  Consistent with the findings of the VA examiner who reviewed the claims file, the Board notes that there is no evidence documenting that the Veteran was treated for right knee problems in service.  The Board points out that the passage of several or more years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed right knee disability is in any way related to his service.  In fact, in the only competent opinion of record to address such questions, the December 2014 VA examiner determined that the currently diagnosed right knee disability was less likely than not related to the Veteran's service.  As indicated, the opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for his conclusions.  No contrary, competent evidence on the question of direct relationship to service has been presented or identified.  Although the Veteran suggests that he has had symptoms of a right knee disability since service, and he is competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does not have the medical training or expertise to competently attribute symptoms to a specific diagnosis (see, e.g., Jones v. Brown, 7 Vet. App. 134, 137-38 (1994)), and he has offered no medical evidence or opinion in support of his contentions. 

Thus, the Board finds that the only competent, probative opinion to address the relationship, if any, between current right knee disability and service weighs against this aspect of the claim.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that the weight to be attached to medical opinions is within the province of the Board).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). Significantly, in this case, the VA examiner considered the Veteran's assertions as to continuity of symptoms, and still rendered an opinion that weighs against a finding of direct service connection. 

Likewise, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed right knee disability is medically related to his service-connected back disability.  In fact, in the only competent opinion of record to address the question of etiology of the right knee disability on a secondary basis, the December 2014 VA examiner determined that the Veteran's right knee disability was not in any way related to or exacerbated by his service-connected back disability but rather is related to his many years of horseback riding post-service.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for his conclusions.  Again, there is no contrary, competent evidence or opinion even suggesting a secondary relationship-on the basis of causation or aggravation.  Thus, the Board finds that the only competent, probative pinion on the question of secondary service connection also weighs against this aspect of the claim.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his right knee disability on the basis of his own laid assertions, alone, such attempt must fail.  Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye or otherwise perceived through the senses; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, 24 Vet. App. at 438.  See also Davidson,  581 F.3d at  1316.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a right knee disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert ,  1 Vet. App. at  53-56.


ORDER

Service connection for a right shoulder disability, to include as secondary to the Veteran's service-connected low back disability, is denied.
 
Service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected low back disability, is denied.

Service connection for a right knee disability, to include as secondary to the Veteran's service-connected low back disability, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action is warranted on the claims for service connection for bilateral hearing loss, tinnitus, headaches, a TBI and a left knee disability, even though such will, regrettably, further delay an appellate decision on these matters .

The Veteran's records, specifically the physician's summary in  the May 1963  induction examination report , indicate that he had headaches and knee trouble with occasional locking on entry.

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).

Here, the Veteran's headaches and a knee disability were noted at entry by the examining physician.  The Veteran's separation examination, dated July 1965, indicates that the Veteran had frequent headaches before joining the Army but no more since induction and that his left knee was injured during an automobile accident prior to service but with no sequela.  Thus, the claims of entitlement to service connection for headaches and for a left knee disability must be construed as one for aggravation of pre-existing conditions.

The Veteran's service treatment records are devoid of evidence of treatment for his left knee.  Significantly, however, the Veteran has reported that he overused his knees during service as a result of frequent physical activity during military service.  The Veteran has additionally submitted a buddy statement indicating that the Veteran could not keep up when marching and walked with a limp.  Additionally, the Sergeant made him do extra push-ups, had extra KP duty and never seemed to get a day off.

Additionally, the Veteran is competent to report in-service headaches and there is indication of a head injury with a scalp laceration in April 1965, contained in the service treatment records

However, the record does not include sufficient medical findings and opinions to fully resolve the matter of entitlement to service connection based on  aggravation of pre-existing headaches and a left knee disability in light of the applicable legal authority.  Thus, the Board finds that an addendum opinion is needed to clarify whether there is clear and unmistakable evidence indicating that such disorder was not permanently aggravated by his period of service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the AOJ should arrange to obtain an addendum opinion from the physician who examined the Veteran in December 2014, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The Board finds that the Veteran's claim for headaches is inextricably intertwined with his claim for TBI as headaches are part of the TBI symptomatology claimed by the Veteran.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Prior to arranging to obtain further medical in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent record.

The Veteran testified that he had treatment for his ear problems, consisting of audiological testing and evaluation, at a VA Medical Center three months prior to the November 2015 hearing.  These records are likely relevant to the Veteran's claims for bilateral hearing loss and tinnitus and have not been associated with the record.  Such must be accomplished on remand.

he Board emphasizes that records generated by VA facilities which may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any and all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include any outstanding records from Poudre Valley Health System, Dr. Bruce, Arthritis/Rheumatology Clinic of Northern Colorado, Orthopedic Center of the Rockies, Dr. Shell and the Mallory Osteopathic Family Practice. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Fort Collins VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to particularly include:

(a) Poudre Valley Health System, dated since April 2009; 

(b) Dr. Bruce, dated since May 2009; 

(c) Arthritis/Rheumatology Clinic of Northern Colorado, dated since January 2010; 

(d) Orthopaedic Center of the Rockies, dated since July 2010; 

(e) Dr. Shell, dated since June 2011; and 

(f) Mallory Osteopathic Family Practice, dated since August 2011.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the VA physician who examined the Veteran in December 2014 to review the claims file and provide an addendum opinion concerning in-service aggravation of the left knee.  

If that individual is no longer employed by VA or is otherwise unavailable,  document that fact in the claims file, and arrange to obtain opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should clearly identify all disability(ies) affecting the Veteran's left knee currently present, or present at any point pertinent to the current claim (even if now  asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

In addressing the above, the examiner must  consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions.

All examination findings (if any),  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the VA physician who examined the Veteran in December 2014 to review the claims file and provide an addendum opinion concerning in-service aggravation of headaches.

If that individual is no longer employed by VA or is otherwise u unavailable, document that fact in the claims file, and arrange to obtain opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to diagnosed headaches, the examiner should provide an opinion, consistent with sound medical principles, as to whether the Veteran's headache condition was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions.

All examination finding (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the above, and any other notification or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period  for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


